Case 2:17-cv-00685 Document 8 Filed 01/04/19 Page 1 of 9 Page|D #: 98

 

  
  

UNlTED STATES DlSTRlCT COUR'I`;y §"‘"”"
for the ` f JAN “A mm
SOUTHERN DlSTRlCT OF WEST VlRGlNlA{

 

SHERRY A. TULK

PLA|NTlFF CASE NUl\/IBER: 2117-CV~00685

l\/lOVE FORWARD WEST VlRGlNlA, WV HlSTORY l\/lUSEUl\/l, ARTS & CULTURE, FORl\/lER GOVER, EARL RAY
TOl\/lBLlN, GOVERNOR Jll\/l JUSTlCE, WV TOURlSl\/|, WV ATTORNEY GENERAL PATRICK l\/lORRlSEY, C|TY OF
CHARLESTON, ClTY OF HUNTlNGTON, WEST VlRGlNlA REPUBL|C PARTY, DEl\/lOCRAT NATlONAL PARTY,
REPUBLICAN NAT|ONAL PARTY, FORl\/lER CHARLESTON |\/lAYOR DALEY, JOE l\/lANCHlN, Al\/IY GOODW|N,
CHARLESTON l\/lAYOR ELECT, FREDDlE HAYESJR, BRANDON STEELE FOR HOUSE DELEGATE, WV DEl\/lOCRATlC
PARTY, HUNT|NG DEl\/lOCRAT|C PARTY, CHARLESTON DEl\/lOCRATlC PARTY, ClTY OF HUNT|NGTON l\/lAYOR STE
WlLLlAl\/lS, COl\/ll\/|UN|TY HUB, UNLll\/llTED FUTURES, WV DEPARTl\/lENT OF COl\/|l\/lERCE, WV WORKFORCE, WV
DHYHR, PROPERTY CONNECT|ON, KENTUCKY SOAR, SOUTHWESTERN COl\/ll\/lUNlTY ACT|ON COUNC|L, WV
STATE LEGlSLATURE, SENATE & HOUSE, CHARLESTON AREA ALLlANCE, l\/lARSHALL UNlVERSlTY, WV
UNlVERSlTY, UNlVERSlTY OF CHARLESTON, l\/lOUNT WEST COl\/ll\/lUNlTY COLLEGE, WV STATE UNlVERSlTY,
WALLET HUB, TAl\/lARACK, WV DEPARTl\/lENT OF EDUCAT|ON & ALL COUNTIES, DAlLY l\/lAlL, BROOK|NGS
lNSTlTUTUE, LADDER, JANET BURNETT OF LADDER, VALERlE BAUl\/lAN OF DAlLY l\/lA|L, ADAl\/l l\/|CCANN OF
WALLET HUB, l\/lARCUS l\/l. STUART, ASSOClATE PROFESS|ON OF l\/lANAGEl\/lENT AT BENTLEY UNlVERSlTY, ClTY
OF CHlCAGO, SOUTHWESTERN CHlCAGO DEVELOPl\/lENT CORPORAT|ON, FREDERAL BUREAU OF
lNVESTlGAT|ONS, UNlTED STATES PATENT & TRADEl\/lARK OFFlCE, APPALACHlA PROGRAl\/l AND PROJECT AND
Al_L AFFlLlATES, KANAWHA COUNTY PLANNlNG COl\/ll\/|lSSlON, ClTY OF CHARLESTON PLANN|NG COl\/ll\/llSS|ON,
CHARLES SCHWABB, GAl_E UN|VERSlTY, WEST VlRGlNlA AEROSPACE PROGRAl\/l, NATlONAl_ FOREST, SUDDEN
l_lNl(, COl\/lCAST, Al\/lERlCAN EXPRESS, U.P.S., FACEBOOK & FACEBOOK l\/lARKETPLACE, Al\/lAZON, BANK OF
Al\/lER|CA l\/lERRlL LYNCH, ORRlCK ANALYTlCS, EXECUTlVE l\./|AGAZ|NE, AARP, CONSERVAT|ON LEGACY, HEALTH
AND WELLNESS l\/lAGAZlNE,...

DEFENDANTS

STATEIV|ENT OF COIV|PLAlNT
Here submitted to the Court to resolve the jurisdiction issue, due to distinct separation of same or
similar acts of intellectual property unpermitted knowledge of, use, access and not given works of |\/ls. Tulk's
own work and sole ownership thereof, values and identity. This submittal is done in that, the initial submission
was unintentionally, but erroneously conducted singularly to one Court ofjurisdiction and venue, when in fact
two separate and distinct Courts ofjurisdiction exist. The distinction is delineated by residence of l\/ls. Tull<

during the acts of complaints suffered

Case 2:17-cv-00685 Document 8 Filed 01/04/19 Page 2 of 9 PageiD #: 99
Tuu<, sHERRY A. JANUARY 3, 2019 cAsE NuiviBER 2117-cv-00685

Actions are separated by residence of Ohio, prior to August 29, 2014, and West Virginia, from August
29, 2014 to time of filing, July 2015, and until relocation again, November 26, 2018. Each Complaint will be
filed in the proper Court ofjurisdiction and acts suffered therein.

Now comes i\/is. Tulk, Plaintiff, for and in regard to the case of her profession work of City Planning,
Community Development, Economic Development, Neighborhood Development, and other strategies; such as
her City Hea|th |nitiative, System and Entity Process and Procedure i\/iethodology and Process improvement,
(And Auditing for), Transportation innovation, Workforce Development and other ensuing Apprenticeship
Programming, Education as a field of service and a local and national system, and developed business
strategies of which Community l\/iarketing integrated Strategy, business board, dba, is a Copyright protected
and Patent Pending Strategy, Green, Green Building and Sustainabiiity and Definition, and Plant-Based concept
intended for research and product development for her green business; all of which the titles represent
detailed, actionable ameliorating strategic plansdeveloped solely by l\/is. Tulk, (and the resulting new fields of
community Economic Development and Health P|anning based on i\/|s. Tulk’s' created concepts), and, in
addition are i\/is. Tulk’s extensive files of research, of which together, were kept in electronic storage format,
and that which identifies i\/is. Tulk as the distinct, unique individual she is. The entirety of works and compiled
research were conducted through earning of her Associate, Bachelor, l\/iaster, and Economic Development
Certification, and her own personal research, time, business establishment and pursuit, all related writings of
said work, and i\/is. Tu|k's values, skili, talent and conduct, in summation to the distinct, unique individual and
her works, that makes her and her works, who she and her works are.

i\/is. Tuik's developed Business i\/iarketing Strategy referred to in the previous paragraph is a registered
Copyright work, (Tit|e 17 201(a)), with the United States Copyright Office, under a Certificate of Registration,
(Title 17, Chapter 407(a) and 410), approved and received by said office, Tit|e 17 408, after i\/is. Tulk completed
the application process of Titie 17 409. The Certificate of Copyright Registration is submitted to the Southern
District of the United States District Court of West Virginia, as it was submitted under the first filed case of i\/Is.
Tuik's Business i\/iarketing Strategy Copyright infringement case, 2:cv-11653.

Each of the two separate complaints referred to in paragraph 1 and 2 above of this document, are
submitted correspondingly to court ofjurisdiction under copyright infringement, Title 17 501(a), (b),
(infringement of Copyright), and 502, (Remedies for infringement injunctions) 503, (Remedies for
infringement: impounding), 504(a), (c) and (d), (Remedies for infringement Damages and Profits), and 505,
(Remedies for infringement Costs and Attorney's Fees). Additionally, Plaintiff, Sherry A. Tulk, submits with the

understanding of the full extent of actions, and respectfully requests of the court, consideration of the full

Case 2:17-cv-00685 Document 8 Filed 01/04/19 Page 3 of 9 PageiD #: 100
Tuu<, sHERRY A. JANuARY 3, 2019 cAsE NuMBER 2;17-¢\/~00685

extent, under Title 17, 506, (Acts of Copyright of Crimina| intent and fraudulent acts), and Tit|e 18, 2319,
(Willfui infringement).

The basis of request is validated not only on the extent of dissemination and use, but also the length of
time and piace, spanning more than a decade and reach from relocation to reiocation, i.e., multiple moves on
the part of i\/is. Tulk to avoid ali the circumstances surrounding her sufferings, and attempt a fresh start, now in
three states to-date, and multiple cities with the first two states of residence.

Another worthy of note and access, is a pattern of using i\/|s. Tuik’s writings as presented in this
document and others through the legal cases of lawsuit filed by i\/is. Tulk, three of which were initially filed in
West Virginia. Additionaliy acts of takings also came to include via her pursuit of employment, using writings of
her cover letters written in response to open positions and grilled for solutions during the interview process, of
which i\/|s. Tulk had to learn to provide no solution answers. While l\/is. Tulk was evidently not hired, her
responses became another avenue of taking. This is most clearly illustrated in a common phrase i\/is. Tulk used
in her cover letters; ”from...to...” in regard to her real estate development coursework project description, and

her experience description ”from (basic)...to...(higher level tasks/skilis)" completed

BACKGROUND

After relocating to Charleston, West Virginia and becoming employed quickly doing the same type of
work as she had while earning her degrees, i\/is. Tulk also quickly began work establishing and moving her
businesses and protection of her intellectual property forward. This includes incorporating her three
businesses with the state, filing for a federal identification number and purchase of a domain for each;
businesboard.info, tulkenterprisesllc.usa, and slanteadvantage.com. She also began needed research, created
a presentation for potential clients of her marketing business, collected data on sign companies, contacted sign
companies for estimates related to the marketing strategy, and created two Crowdfunding campaigns, The
first through Kickstarter, the second through indeigogo. This also included putting up fliers around Char|eston
promoting her Crowdfunding campaigns, of which A|l writings including the Crowdfunding materials are in use
despite that the material is a Registered Copyright work, as a derivative work of the original, (Tile 17 401(2)),
presented to the United States Copyright Office, under the Library of Congress, and is based on a patent
pending strategy through the United States Patent and Trademark Office, (Tile 35).

And in fact, after i\/is. Tuik’s establishment and protection of her solely developed marketing strategy,
Aii of her writings became target of taking for marketing, branding, rebranding, new business, existing business
all level of government, and other entity use. Use market was and is not limited to local and West Virginia

entities As i\/is. Tulk continues to discover, the previously stated use of by nonprofit, governments and all-size

Case 2:17-cv-00685 Document 8 Filed 01/04/19 Page 4 of 9 PageiD #: 101
Tuu<, sHERRY A. iANuARv 3, 2019 cAsE NVui\/iBER 2:17-¢\/-00685

businesses and corporations is extensive nationally and globally. Fo|lowing this document, is an extensive,
although not exhaustive, list of those using.

in addition to all of the above is the inclusion of continuing hounding for more and attempts to destroy
evidence of i\/|s. Tulk’s ownership. Acts have included repeated hacking and/or accessing without permission,
of electronic devices and storage devices. This also includes sending individuals to befriend, and/or get l\/|s.
Tulk talking on a subject, as an attempt to extort, fraud extract her response, if any. A perfect example is while
i\/ls. Tulk worked at Unlimited Futures, for Southwester Community Action Council, inc., where just after
starting at that location, two individuals stopped for a visit in the same day. The first individual came for
marketing assistance for his small business, stating the program for small businesses run through Unlimited
Futures was of no help. The second individual for campaign material for his supposed Democratic Wayne
County Commissioner race. While neither received anything the first couple visits, Fred’s i\/ien’s Clothing, was
tested to verify intent, given ”Legacy" and ”Family". Since that time, "Legacy: and ”Famiiy” have become a
major branding tool, just as other of i\/is. Tulk's; ”lt's Time, Reai, Fresh, Tough, Fighting, stand Up, (For), i\/iore,
Best, Best Practices, integrative, integration, integrating, Plus, (+), Just, One, and i\/|ore. i\/is. Tulk began a list of
keywords and phrases from her writings which have become commonly used in marketing siogans, materials,
promotions and writing sin general. Through these ongoing situations and that i\/is. Tulk was forced into
fighting for her Civil Right to benefit from her own unqiue talent, skill and earned education, each election
cycle since 2005 has included multiple candidates using her fight and other phrases, keywords, slogans and
works of writing and developed strategies for campaign agenda and material, in addition to the stated
branding/rebranding and marketing material, and her work of profession: City Planning, Community
Development, Economic Development, Neighborhood Development, and other strategies; such as her City
Health initiative, System and Entity Process and Procedure l\/iethodology and Process improvement, (And
Auditing for), Transportation innovation, Workforce Development and other ensuing Apprenticeship
Programming, Education as a field of service and a local and national system, and developed business
strategies.

Further, i\/ls. Tulk’s life's work is revealed within West Virginia State and Federal Legislation passed
between 2014 to present, was later discovered to have occurred prior to i\/is. Tulk’s relocation to West Virginia,
through the Appalachia project and programming i\/iultiple pieces of WV legislation was introduced based on
l\/is. Tulk’s life’s work of Planning, Economic, Community and Neighborhood Development, her City Health
initiative and the strategies which are the basis of her three established businesses. The prior work came
through application of, and aspect of, i\/ls. Tulk’s City Health initiative. The aspect of her Comprehensive Health t

initiative is that of a city, state, or nation is only as strong as the least of. The approach, process and program,

Case 2:17-cv-00685 Document 8 Filed 01/04/19 Page 5 of 9 PageiD #: 102
Tuu<, sHERRY A. JANUARY 3, 2019 cAsE NuiviBER 2:17_<:v_00685

which became known as the Appalachia project, was based on i\/|uch of Ms. Tulk’s Community, Economic,
Neighborhood, and otherstrategies. Even more reprehensible is that i\/ls. Tulk’s more recent work continued
over time, to be incorporated into the project and programming as i\/|s. Tulk developed and/or wrote new,
such as the basis of her i\/|arketing Strategy, as she progressed her business work, and wrote through Copyright

and Patent App|ication, Crowdfunding, Web blog, and business presentation creation.

MEANS OF ACCESS

Access, as outline below, is a continuation of other cases in progress with this court and continuing of
the same acts i\/is. Tulk relocated from Ohio to avoid. The below listed acts, although not limiting, portray the
same intent, motivation, and greed to acquire i\/ls. Tulk’s work, exploit her for her intellectual property, the
benefits thereof, and monetary gain. l

l\/ls. Tulk for years resorted to the only avenue available to her, at no~cost, to protect her work, She did
the same in West Virginia, as in Ohio; carry everything and anything she owned in need of protection, sending
copies to herself, and other such defensive acts. Her options were limited primarily due to financial constraints
due to lack of life-sustaining employment prospects of more substantial means which also continued in West
Virginia. l\/ls. Tulk carried/pulled her most immediate personal valuable, and identification documents and her

writings and works. Known avenues of access are listed below:

1. Wifi access: Adeiphia, Taylor Bookstore, i\/iuggs

2. Numerous breaking and enterings into i\/is. Tulik’s apartment while she was not home, or while she
siept, where on two occasions as she slept her flash drive became missing, along with multiple minor,
but impactful acts of vandalism

3. i\/is. Tulk was followed around town and hounded as she moved about the city in pursuit of
employment, taking care of personal business, and moving her business(es) forward.

4. While on an exploring West Virginia adventure, Fa|i 2014, taken by a former friend, i\/|s. Tulk left her
belongings including her computer bag and purse in the trunk of his car. She noted his repeated effort
to draw her away from eyesight of his car, while she intentionally, and verbalized she wanted to be
careful.

5. While i\/ls. Tulk worked at the West Virginia State Capital for the West Virginia State Legislature, Senate
Clerk, specifically assigned to Senator i\/|ichaei Romano.

6. While attending West Virginia State Legislature, Senate Receptions, of which i\/|s. Tulk attended more

than half of those scheduled, and brought her belongs

Case 2:17-cv-00685 Document 8 Filed 01/04/19 Page 6 of 9 PageiD #: 103
Tuu<, sHERRY A. iANuARY 3, 2019 cAsE NuiviBER 2;17~¢\/~00685

10.

11.

12.

While staying at a former friend's apartment, after she lost her apartment of residence of 18 months.
Of note, i\/ls. Tulk plugged her tablet in to charge overnight, on one occasion. She placed the table
under her pillow before falling asleep. This is the one and only time i\/ls. Tulk left her tablet charging
unattended as she slept. When she awoke the tablet was unusable. i\/|s. Tulk was advised by two
technicians that her tablet was sabotaged intentionally, to make unusable. This device was used by
i\/|s. Tulk for all of her writings, was never used to access the internet, in attempt to protection of that
writing. Further, this tablet, after leaving West Virginia, has become usable again.

i\/is. Tulk’s mailings accessed at the main branch of the Charleston West Virginia Post Office, on Lee
Street. i\/|s. Tulk mailed items out for protection, to her sister. One such mailing included i\/is. Tulk’s
backup drive, an electronic storage device of her early work.

Undermining of employment and thus independence and self-sufficiency This kept l\/is. Tulk in a
precarious situation, dependent, and forced into unwanted community living situations, under
programming and those carrying out programming allowing easier access to i\/is. Tulk’s belongings, (or
other such unsafe options). This then also hindered i\/|s. Tulk’s ability to protect herself and her work,
in addition to slowing and/or halting moving her businesses forward.

Further undermining using her newly purchased vehicle as a money pit, with repeated repairs, the
apparent and outright direct result of vehicle tampering

i\/iultipie emaiis hacked and accessed, in addition to social media. i\/is. Tulk lost access to and/or
needed to change email addresses and passwords multiple times. Additionally, social media accounts
were hacked, and become inaccessible by i\/ls. Tulk, two Twitter, Facebook, and Linkedin.

This final item is a notation. Worthy of note is that i\/is. Tulk found her latest works, writings, siogans,
keywords, etc., in use in Ohio and elsewhere around the country, and even globally. As i\/|s. Tulk
gathered information via oniine of previous empioyers, references, and education institutions, or any
such needed information gathering, she discovered her all referred to previousiy, in use on different
websites of varied corporations, organizations, and government agencies and departments. This same
scenario continues to repeat itself to present, through multiple cities, and with another move, a third

Stat€.

SUNllVlATlON

The above acts refer to varied avenues of which i\/is. Tulk became aware after and/or during the acts in

attempt to acquire her work, and latest works, and cover the acts and or hinder i\/is. Tulk fighting to regain all

that has been taken. Hacking for access to her work in real time, when l\/ls. Tulk used public Wifi, of which she

\

Case 2:17-cv-00685 Document 8 Filed 01/04/19 Page 7 of 9 PageiD #: 104
Tuu<, sHERRY A. iANuARY 3, 2019 cAsE NuiviBER 2117-cv'00685

eventually eliminated the practice of, to pay for Business Center use, Workforce labs, and Pub|ic Library system
computer iabs, none of which have proved completely secure. And a concerted effort to spread i\/is. Tulk’s
work so extensively, drastically and intentionally that i\/|s. Tulk cannot but experience the act on a daily basis,
of branding, rebranding, strategy and concept use; everywhere, from all levels of government, small to
corporate business, and local to national nonprofit, and all of these to some extent, internationally. illegal
electronic storage device access, including outright stealing thereof, as referred to above.

Sending individuals, or using those people around her, such as coworkers, in attempt to get i\/|s. Tulk talking on
a particular subject, in order to get more from her, for example; a group of two, on one occasion, and a group
of two on two other occasions came into i\/is. Tulk’s place of employment of the time. Each group struck of
conversations with her or turned the conversation into economic issues, on coal and other economic topics.
Another instance, a man struck up a conversation with her in Taylor Bookstore, a known hangout of i\/is. Tulk’s,
until the apparent acts became so extensive, speaking on politicsl He stated he worked in political
accountability. Later, after i\/is. Tulk searched his name online, a Linkedin account revealed he was a Democrat

political strategist.

PRAYER FOR RELiEF

Based on totality, extent, geographic locations and period of time as previously referred to within this
document, experienced by i\/ls. Tulk’s and the extensive sufferings and takings, i\/ls. Tulk respectfully requests
of the court to consider this case as a Class Action, under Federal Rule of Civil Procedure, Rule 23. The basis of
the request, as stated is due to the extent of intellectual property of i\/is. Tulk’s having been spread to ensure a
large volume of users, and therefore defendants

The final remedy prayed for, is for relief for the extent of Copyright infringement: compensation for
the act; removal of Copyright notice by entities who do not own l\/is. Tulk’s work, and credit to i\/is. Tulk,
injunctive relief and impounding, attorney fees and costs for the amount of time and cost i\/|s. Tulk has spent,
in addition to the sacrifice of her meager earnings covering the costs, and for compensation of damages for
the acts and additional sufferings, (not included in this document), in attempt to cover and hinder i\/ls. Tulk to

fight for her Civil and Other Rights.

 

Sherry A. Tulk

4307 Kitty Drive
Charlotte, N.C. 28616
304.939.8305

sherr.hlk@gmail.com
7

Case 2:17-cv-00685 Document 8 Filed 01/04/19 Page 8 of 9 PageiD #: 105

TULK, SHERRY A.

JANUARY 3, 2019

CASE N U l\/l BER 2117-CV~00685

 

FORl\/lER GOVERNOR EARL RAY
TOl\/lBLlN

GOVERNOR Jll\/l lUSTlCE

WEST VlRGlN|A FORWARD,
AFFlL|ATES

 

WEST VlRGll\llA DEVELOPl\/lEl\lT
OFFlCE

WV HlSTORY l\/lUSEUl\/l & ARTS
& CUl_TURE

WV DEPARTl\/lENT OF
TRANSPORTATlON

 

WV DEPARTl\/lENT OF TOURlSl\/l

WV DEPARTl\/lENT OF TOURlSl\/l

WV A'lTORNEY GENERAL
PATRlCK l\/lORRlSEY

 

ClTY OF CHARLESTON

CHARLESTON l\/lAYOR DALEY

lNCOl\/llNG CHARLESTON
l\/lAYOR Al\/IY GOODWlN

 

CHARLESTON AREA ALLl/-\NCE

WV HEALTH PLAN

CHARLESTON l\/lAlN STREET, ALL
AFF|L|ATES

 

KANAWHA COUNTY
DEPARTMENT OF EDUCAT|ON

CABELL COUNTY DEPARTl\/lEl\lT
OF EDUCAT|ON

ALL WV COUNTlES ~
DEPARTl\/lENT OF EDUCATlON

 

WEST \/lRGlNlA DEPARTl\/lENT
OF HEALTH

WV VlRGlNlA DHHR

WV DEPARTl`\/lENT OF HEALTH

 

 

COl\/ll\/llSSlON

ALL AFFlLlATES

CABELL DEPARTl\/lENT OF KANAWHA COUNTY CHARLESTON PLANl\llNG
HEALTH DEPARTl\/lENT OF HEALTH COl\/ll\/llSSlON
KANAWHA COUNTY PLANN|NG CHARLESTON l\/lEDlCAL CENTER, TAl\/lARACK

 

ATRlUl\/l HEALTH

U N lTED HEALTH

CONSERVAT|ON LEGACY

 

WEST VlRG|N|ANS FOR

HEALTHCARE |NC.,

l\/lOUNT WEST COl\/ll\/lUNlTY

 

 

ACTlON COUNClL, lNC.,
AFFlLlATES

AFFORDABLE CARE HEALTHCARE.ORG COLLEGE

l\/lARSHALL UNlVERS|TY, WEST VlRGlNlA UNlVERS|TY, WEST VlRGlNlA STATE
AFFlLlATES AFFlL|ATES UNlVERSlTY, AFFlLlATES
BELTONE SOUTHWESTERN COl\/ll\/lUN|TY UNl_ll\/llTED FUTURES, lNC.,

AFFlLlATES

 

WEST VlRG|NlA PUBLlC
LlBRARlES ~ ALL COUNTlES

ST. FRANC|S HEALTH SYSTEl\/l

YWCA

 

TAYLOR BOOKSTORE

ADELPHlA

CHARLESTON TOWN CENTER
l\/lALL

 

UNlVERSlTY OF CHARLESTON,
AFF|L|ATES

UNlVERSlTY OF CHARLESTON,
ENTREPRENEUR CENTER

ClTY OF HUNTlNGTON

 

ClTY OF H-UNTlNGTON l\/lAYOR
STEVE WlLLlAl\/IS

ClTY OF HUNTlNGTON ClTY
COUNClL

GENERAT|ON HUNTlNGTON

 

HUNT|NGTON ClTY l\/llSSlON

HARl\/lONY HOUSE

CHARLESTON ClTY COUNClL

 

l-lUl\lTll\lGTON lNNOVATlON
PROJECT, Al\/lERlCA'S BEST

ClTY OF HUl\lTlNGTON
BUSlNESS WlZARD

ClTY OF HUNTlNGTON PARK'S
AND RECREAT|ON

 

 

COl\/ll\/lUNlTlES DEPARTl\/lENT
ClTY OF HUNTlNGTON HUNTlNGTON AREA HUNTlNGTON l\/lUNlClPAl_
CHAl\/lBER OF COl\/ll\/lERCE DEVELOPl\/lENT COUNClL DEVELOPl\/lENT AUTHORITY
DlSCOVER HUNTlNGTON CABELL HUNTlNGTON WEST VlRG|NlA STATE
THROUGH CLlO CENVENTlOl\l AND VlSlTORS LEGlSLATURE

BUREAU

 

UNlTED STATES LEGlSl_ATURE

UNlTED STATES FEDERAL
BUREAU OF |NVESTlGATlON

THE OBAl\/lA WHlTE HOUSE

 

THE TRUl\/lP WHlTE HOUSE

 

 

PAUL RYAN

 

FAST ACT, FleNG Al\/lERlCA’S b
SURFACE TRANSPORTAT|ON
ACT, H.R.2799

 

 

Case 2:17-cv-00685 Document 8 Filed 01/04/19 Page 9 of 9 PageiD #: 106

TULK, SHERRY A.

JANUARY 3, 2019

CASE NUl\/lBER 2:17»CV-00685

 

114TH CONGRESS, (2015 - 2016)

U.S. DEPARTl\/lENT OF
TRANSPORTATlON

OFFlCE OF THE UNDER
SECRETARY FOR POLlCY, OFFlCE

 

 

SENSENBRENNER, F. JAl\/lES, JR.,
REPUBL|CAN

GREGG, REPUBL|CAN

OF THE SECRETARY OF
TRANSPORTATlON
SECRETARY FOX REPRESENTAT|VE GRlFFlTH H. REPRESENTATlVE BEA`l`l'Y,
l\/|ORGAN, REPUBL|CAN JOYCE, DEl\/lOCRAT
REPRESENTATlVE REPRESENTAT|VE HARPER, REPRESENATl'|VE THOl\/lPSON,

l\/llKE, DEl\/lOCRAT

 

 

REPRESENTAT|VE SCOT|', Al\/lAZON FACEBOOK l\/lARKETPLACE,
DAVlD, DEl\/lOCRAT FACEBOOK
GOOGl_E JOE l\/lANCHlN SHELLEY l\/lOORE CAO|TO

 

THE DEl\/lOCRAT NATlONAL
PARTY

THE REPUBL|CAN NATONAL
PARTY

WEST V|RGlNlA DEl\/lOCRAT
PRTY

 

WEST VlRGlNlA REPUBl_lCAN
PARTY

l_ORAlN COUNTY COl\/ll\/lUNlTY
COLLEGE

PRES|DENT l\/lARSHA BAl.ll\lGER,
LCCC

 

FORl\/lER LCCC PRES|DENT DR.
ROY CHURCH

LAURA CAR|Sll\/ll, LCCC

WORKFORCE lNNOVATlON &
OPPORTUNlTY ACT, 2017 -
2018, H.R. 5018

 

 

 

 

 

 

 

 

 

115TH CONGRESS WE THE PEOPLE, OBAl\/lA U.S. DEPART|\/lENT OF HOUS|NG
WH|TEHOUSE & URBAN DEVELOPl\/lENT

ClTY OF NEW YORK STATE OF WEST VlRG|NlA GOVERNOR OF NEW JERSEY,

CHR|S CHR|STlE

ClTY OF CHARLESTON ClTY OF HUNT|NGTON ClTY OF CHARLESTON REPUBLlC

DEl\/lOCRAT PARTY DEl\/lOCRAT PARTY PARTY

ClTY OF HUNTlNGTON CABEl_l_ COUNTY DEl\/lOCRAT CABELL COUNTY REPUBL|CAN

REPUBL|CAN PARTY PARTY PARTY

KANAWHA COUNTY KANAWHA COUNTY DEl\/lOCRAT BRANDON STEELE, CANDlDATE

REPUBL|CAN PARTY PARTY LAWRENCE COUNTY

THE l\/lETHODlST CHURCH THE PRESBYTERIAN CHURCH JCPENNEY

ORRlCK ANALYF|CS ' BOBBY WARNER NERD WAl_LET

GElCO lNSURANCE LlBERTY` l\/|UTUAL lNSURANCE l\/lERRYLL LYNCH FlNANClAL

SUDDEN LlNK BANK OF Al\/lERlCA Al\/lERlCN EXPRESS

 

UNlVERSlTY OF PHOENlX

GRAND CANYON UNlVERSlTY

GALE UN lVERSlTY/COU RSES

 

 

+++

 

 

 

 

